Citation Nr: 1425907	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral primary open-angle glaucoma, to include as secondary to service-connected hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from March 1971 to March 1986, from June 1987 to June 1991, in May 1992, and from May 1993 to April 1995 with additional service in the California Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before a hearing officer at the RO in April 2009.  A transcript of the hearing is associated with the claims file.  The Veteran's February 2009 substantive appeal also included a request to testify before the Board at the RO.  The hearing was scheduled for April 30, 2014, but the record indicates the Veteran failed to appear.  His request for a hearing before the Board is therefore considered withdrawn in accordance with 38 C.F.R. § 20.704(d) (2013). 


FINDING OF FACT

The Veteran's bilateral primary open-angle glaucoma was incurred secondary to service-connected hypertension. 


CONCLUSION OF LAW

Service connection for bilateral primary open-angle glaucoma as secondary to service-connected hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral primary open-angle glaucoma as it is due to service-connected hypertension.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Treatment records from the Naval Medical Center (NMC) in San Diego document a finding of possible glaucoma in August 2005 and a diagnosis of open-angle glaucoma in July 2006.  The Veteran's problem list also includes preglaucoma ocular hypertension.  Thus, a current disability is established.

The Veteran has submitted numerous medical opinions from his treating physicians in support of the claim.  The physicians all identify hypertension as a significant risk factor for glaucoma.  The record also contains a December 2010 medical opinion from a registered nurse in favor of the claim.  The nurse included a complete discussion of the Veteran's medical history, reference to specific evidence in the claims file, and citations to several studies and articles supporting a link between hypertension and glaucoma.  The Board finds this opinion is entitled to significant probative weight and outweighs the negative opinions of the May 2008 and November 2010 VA examiners.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

All the elements necessary for establishing service connection on a secondary basis are met and service connection for bilateral primary open-angle glaucoma secondary to service-connected hypertension is granted.

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent here may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for bilateral primary open-angle glaucoma as due to secondary to service-connected hypertension is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


